Reasons For Allowance 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the closest prior art, US PGPub # 2002/0038567 (Luchinger) discloses a weighing balance (Title) comprising a base body (4), positioned horizontal to a ground surface (Fig. 1); a floor (8), attached to the base body and positioned horizontal thereto (Fig. 1); and a load receiving arrangement, comprising: a load receiver (2), having a grid structure with open areas formed by a plurality of spaced apart grid bars (16), the load receiver adapted for receiving a load to be weighed (¶ 0035); and a windshield structure (17), seated on the floor (8), positioned in a non-contacting manner below the load receiver to surround at least the grid structure (Figs. 2A & 2B), the windshield structure (17) comprising a circumferential portion and a central portion. However, the windshield (17) has a flat central portion (best seen in Fig. 2A). There is no motive in the art of record to modify the windshield (17) such that the central portion is characterized by a topological surface to reduce airflow around the load receiver, the windshield structure having a plurality of alternating hills and valleys, with the hills corresponding in arrangement with the open areas
of the load receiver and the valleys corresponding to the grid bars.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856